DETAILED ACTION
Claim Status
	Applicant’s amendment filed November 22, 2021 has been entered. Claims 12, 14, 16, 18-23 and 25-27 are cancelled. Claims 1-11, 13, 15, 17, 24 and 28-39 are pending. Claims 11, 13, 15, 17 and 24 are withdrawn. Claims 1-10 and 28-39 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
The incorporation by reference paragraph is recited in kilobytes. The size of the ASCII text file must be provided in bytes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (claims 2-10 and 28-39 dependent therefrom) recite a first sgRNA, a second sgRNA and a third sgRNA capable of binding “a target nucleic acid”. It is unclear if the target nucleic acids for the first sgRNA, the second sgRNA and the third sgRNA are the same or different. Claim 1 also recites a polynucleotide encoding a first nuclease-deficient RNA-guided DNA endonuclease protein. It is unclear if such first nuclease-deficient RNA-guided DNA endonuclease protein is the same or different to the first nuclease-deficient RNA-guided DNA endonuclease protein that binds the first sgRNA. Claim 1 recites a polynucleotide encoding a second nuclease-deficient RNA-guided DNA endonuclease protein. It is unclear if such second nuclease-deficient RNA-guided DNA endonuclease protein is the same or different to the second nuclease-deficient RNA-guided DNA endonuclease protein that binds the second sgRNA. Lastly, claim 1 recites a polynucleotide encoding a catalytically active RNA-guided DNA endonuclease protein. It is unclear if such catalytically active RNA-guided DNA 
	Accordingly, claim 1 (and claims 2-10 and 28-39 dependent therefrom) is indefinite.

	Claim 6 recites, “wherein the first nuclease-deficient RNA-guided DNA endonuclease protein is functional only when bound to the first sgRNA”. It is unclear how the first nuclease-deficient RNA-guided DNA endonuclease protein is only functional only when bound to the first sgRNA. SgRNAs bind RNA-guided DNA endonucleases through a recognition domain, therefore it is unclear how the endonuclease is only functional when bound to a specific sgRNA and not to another. Therefore, claim 6 is indefinite.
	
	Claim 7 recites, “wherein the second nuclease-deficient RNA-guided DNA endonuclease protein is functional only when bound to the second sgRNA”. It is unclear how the second nuclease-deficient RNA-guided DNA endonuclease protein is only functional only when bound to the second sgRNA. SgRNAs bind RNA-guided DNA endonucleases through a recognition domain, therefore it is unclear how the endonuclease is only functional when bound to a specific sgRNA and not to another. Therefore, claim 7 is indefinite.

	Claim 8 recites, “wherein the catalytically active RNA-guided DNA endonuclease protein is functional only when bound to the third sgRNA”. It is unclear how the 

	Claim 9 depends from claim 1 and recites, “the system does not utilize synthetic CRISPR-repressible promoters or synthetic CRISPR-activatable promoters”. Claim 1 does not recite any promoters, therefore it is unclear where the promoters are used. Whether the promoters of claim 9 are to express the components of claim 1 or the promoters are targets of the first and second nuclease-deficient RNA-guided DNA endonuclease proteins. Therefore, claim 9 is indefinite.

	Claim 28 (claim 29 dependent therefrom) recites, “the polynucleotide encoding a first nuclease-deficient RNA-guided DNA endonuclease protein”. It is unclear if the first nuclease-deficient RNA-guided DNA endonuclease protein of claim 28 is the same or different from those of claim 1. Therefore, claims 28 and 29 are indefinite.

Claim 30 recites, “the polynucleotide encoding a first nuclease-deficient RNA-guided DNA endonuclease protein”. It is unclear if the first nuclease-deficient RNA-guided DNA endonuclease protein of claim 30 is the same or different from those of claim 1. Therefore, claim 30 is indefinite.



Claim 33 recites, “the polynucleotide encoding a second nuclease-deficient RNA-guided DNA endonuclease protein”. It is unclear if the second nuclease-deficient RNA-guided DNA endonuclease protein of claim 33 is the same or different from those of claim 1. Therefore, claim 33 is indefinite.

Claim 34 recites, “the polynucleotide encoding a second nuclease-deficient RNA-guided DNA endonuclease protein”. It is unclear if the first nuclease-deficient RNA-guided DNA endonuclease protein of claim 34 is the same or different from those of claim 1. Additionally, claim 34 recites, “at a C-terminal end”. Proteins only have one C-terminal end. Therefore, it is unclear to which C-terminal end the claims refers. Therefore, claim 34 is indefinite.

Claim 35 recites, “the polynucleotide encoding a second nuclease-deficient RNA-guided DNA endonuclease protein”. It is unclear if the first nuclease-deficient RNA-guided DNA endonuclease protein of claim 35 is the same or different from those of claim 1. Additionally, claim 35 recites, “at a C-terminal end”. Proteins only have one C-terminal end. Therefore, it is unclear to which C-terminal end the claims refers. Lastly, 

	Claim 36, which depends from claim 1, recites, “wherein the one or more vectors, first sgRNA, second sgRNA, or third sgRNA”. However, claim 1 recites that the sgRNAs are comprised in vectors. Therefore, it is unclear if the sgRNAs recited in claim 36 are in vectors or are individual RNA molecules. Therefore, claim 36 is indefinite.

Claim 37 recites, “the polynucleotide encoding a first nuclease-deficient RNA-guided DNA endonuclease protein, the polynucleotide encoding a second nuclease-deficient RNA-guided DNA endonuclease protein, or the polynucleotide encoding a catalytically active RNA-guided DNA endonuclease protein”. It is unclear if the first and second nuclease-deficient RNA-guided DNA endonuclease protein and the catalytically active RNA-guided DNA endonuclease protein of claim 37 are the same or different from those of claim 1. Therefore, claim 37 is indefinite.

Claim 38 recites, “the polynucleotide encoding a first nuclease-deficient RNA-guided DNA endonuclease protein”. It is unclear if the second nuclease-deficient RNA-guided DNA endonuclease protein of claim 38 is the same or different from those of claim 1. Additionally, claim 38 recites, “the sequence of the polynucleotide… is set forth in SEQ ID NO: 574”. However, SEQ ID NO: 574 is an amino acid sequence. It is 

Claim 39 recites, “the polynucleotide encoding a second nuclease-deficient RNA-guided DNA endonuclease protein”. It is unclear if the second nuclease-deficient RNA-guided DNA endonuclease protein of claim 39 is the same or different from those of claim 1. Additionally, claim 39 recites, “the sequence of the polynucleotide… is set forth in SEQ ID NO: 575”. However, SEQ ID NO: 575 is an amino acid sequence. It is unclear how an amino acid sequence sets forth a polynucleotide sequence. Therefore, claim 39 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 28-33, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (Transcriptional reprogramming in yeast using dCas9 and combinatorial gRNA strategies; Microbial Cell Factories; 16:46, pp. 1-16, published March 15, 2017, provided in an IDS) in view of Kiani et al. (Cas9 gRNA engineering for genome editing, activation and repression; Nature Methods; Vo. 12, No. 11, pp. 1051-1056, published online September 7, 2015, provided in an IDS).
	Jensen et al. is directed to transcriptional regulation of genes with CRISPR and describes a system for targeted genome engineering, the system comprising one or more vectors comprising: (i) a first single guide RNA (sgRNA) that is capable of binding a target nucleic acid and binding a first nuclease-deficient RNA-guided DNA endonuclease protein (scRNA for tethering dCas9-VPR; page 4, second column, first paragraph); (ii) a second sgRNA that is capable of binding a target nucleic acid and binding a second nuclease-deficient RNA-guided DNA endonuclease protein (scRNA for tethering dCas9-Mxi1; page 4, second column, first paragraph); (iv) a polynucleotide encoding a first nuclease-deficient RNA-guided DNA endonuclease protein that binds to claim 1); wherein the components are located on the same or different vectors of the system (plasmid-borne dCas9, and a plasmid containing one or more constitutively expressed scRNAs, page 4, first column, first paragraph) (claim 2); wherein the one or more vectors are plasmids (plasmids, page 11, first column, second paragraph) (claim 5); the first nuclease-deficient RNA-guided DNA endonuclease protein is functional only when bound to the first sgRNA (orthogonal gRNA scaffold extensions that recruit endogenously transcribed Mxi1 or VPR; figure 1 legend) (claim 6); wherein the second nuclease-deficient RNA-guided DNA endonuclease protein is functional only when bound to the second sgRNA (orthogonal gRNA scaffold extensions that recruit endogenously transcribed Mxi1 or VPR; figure 1 legend) (claim 7); wherein the system does not utilize synthetic CRISPR-repressible promoters or synthetic CRISPR-activatable promoters (Tet promoter, figure 1 legend) (claim 9); wherein all the sgRNAs are expressed in an expression cassette comprising a type Il promoter or a type III promoter (constitutive scRNA expression system; figure 1 legend) (claim 10); wherein the polynucleotide encoding a first nuclease- deficient RNA-guided DNA endonuclease protein is operably linked to a polynucleotide encoding one or more activation domains (VPR, figure 1) (claim 28); wherein the one or more activation domains are VP64-p65AD-Rta (VPR) (VPR, figure 1) (claim 29); wherein the polynucleotide encoding a first nuclease- deficient RNA-guided DNA endonuclease claim 30); wherein the polynucleotide encoding a second nuclease-deficient RNA-guided DNA endonuclease protein is operably linked to a polynucleotide encoding one or more repression domains (dCas9 directly fused to Mxi1; figure 1 legend) (claim 31); wherein the one or more repression domains are MXI1 (Mxi1, see figure 1) (claim 32); wherein the polynucleotide encoding a second nuclease-deficient RNA-guided DNA endonuclease protein is a dSpCas9 protein (iCas9 from plasmid pCT (Addgene #60620); page 11, first column, second paragraph) (claim 33); the at least one repression domain is operably linked to the N-terminal and/or C-terminal ends of the second nuclease-deficient RNA-guided DNA endonuclease protein (dCas9 directly fused to Mxi1; figure 1 legend) (claim 35); wherein the polynucleotide encoding a first nuclease- deficient RNA-guided DNA endonuclease protein, the polynucleotide encoding a second nuclease-deficient RNA-guided DNA endonuclease protein, or the polynucleotide encoding a catalytically active RNA-guided DNA endonuclease protein comprises a nuclear localization sequence (NLS-dCas9; page 12, second column, first paragraph) (claim 37).
	Jensen et al. lack the system further comprising (iii) a third sgRNA that is capable of binding a target nucleic acid and binding a catalytically-active RNA-guided DNA endonuclease protein; and (vi) a polynucleotide encoding a catalytically active RNA-guided DNA endonuclease protein that binds to the third sgRNA and causes a double-stranded nucleic acid break and causes gene deletion (claim 1); wherein the catalytically active RNA-guided DNA endonuclease protein is CRISPR associated protein (Cas9) (claim 3); wherein the Cas9 is a Cas9 from Streptococcus pyogenes (SpCas9), Neisseria meningitides (NmCas9), Streptococcus thermophiles (St1Cas9), or Staphylococcus aureus (SaCas9) (claim 4); wherein the catalytically active RNA-guided DNA endonuclease protein is functional only when bound to the third sgRNA (claim 8).
	Kiani et al. is directed to transcriptional regulation of genes with CRISPR and describes a system comprising a sgRNA for activation (gRNA-a, figure 2a), a sgRNA for repression (gRNA-b, figure 2a) a third sgRNA that is capable of binding a target nucleic acid and binding a catalytically-active RNA-guided DNA endonuclease protein (gRNA-t, figure 2a); and (vi) a polynucleotide encoding a catalytically active RNA-guided DNA endonuclease protein that binds to the third sgRNA and causes a double-stranded nucleic acid break and causes gene deletion (Cas9-VPR, figure 2a) (claim 1); wherein the catalytically active RNA-guided DNA endonuclease protein is CRISPR associated protein (Cas9) (Cas9-VPR, figure 2a) (claim 3); wherein the Cas9 is a Cas9 from Streptococcus thermophiles (St1Cas9), or Staphylococcus aureus (SaCas9) (ST1 and SA Cas9 experiments; page 1055, first column, first paragraph) (claim 4); wherein the catalytically active RNA-guided DNA endonuclease protein is functional only when bound to the third sgRNA (introduced Cas9-VPR along with a series of 14-nt gRNAs 
to target TTN and MIAT for activation and 20-nt gRNAs to target ACTC1 for mutation; page 1052, first column, second paragraph) (claim 8). Kiani et al. further describe that Cas9 editing system can concurrently modulate gene expression (page 1053, second column, second paragraph) and that results in synthetic circuits with combined transcriptional regulation and kill functions (abstract).

Accordingly, Jensen et al. in view of Kiani et al. render obvious claims 1-10, 28-33, 35 and 37.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636